                                United States District Court
                                      EASTERN DISTRICT OF TEXAS
                                          SHERMAN DIVISION

    TONY HENDERSON                                     §
                                                       §   Civil Action No. 4:17-CV-448
    v.                                                 §   (Judge Mazzant/Judge Nowak)
                                                       §
    COMMISSIONER, SSA                                  §

                     MEMORANDUM ADOPTING REPORT AND
              RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

           Came on for consideration the report of the United States Magistrate Judge in this action,

    this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

    On October 28, 2019, the report of the Magistrate Judge (Dkt. #36) was entered, containing

    proposed findings of fact and recommendations that Plaintiff’s Motion for Attorney’s Fees under

    406(b) of the Social Security Act (Dkt. #29) be granted.

           Having received the report of the United States Magistrate Judge, and no objections thereto

    having been timely filed, the Court is of the opinion that the findings and conclusions of the

    Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

    conclusions of the Court.

           It is, therefore, ORDERED that Plaintiff’s Motion for Attorney’s Fees under 406(b) of the

.   Social Security Act (Dkt. #29) is GRANTED. Plaintiff’s attorney is awarded a fee in the amount

    $29,982.13, to be paid out of Plaintiff’s past due benefits being withheld by the Commissioner for

    attorney fees. Upon receipt of such payment, Plaintiff’s attorney shall refund to Plaintiff the EAJA

    award previously granted in this cause.

         SIGNED this 3rd day of December, 2019.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE
